Order entered January 15, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00260-CV

                      GRAPEVINE DIAMOND, L.P., ET AL., Appellants

                                              V.

                                    CITY BANK, Appellee

                        On Appeal from the 429th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 429-01876-2010

                                           ORDER
        We GRANT appellee’s January 13, 2015 unopposed motion for an extension of time to

file a brief. We ORDER the brief tendered to this Court by appellee on January 13, 2015 filed

as of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE